Title: To Thomas Jefferson from Thomas Barclay, 26 September 1786
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Cadiz 26 Sepr. 1786.

On my arrival here yesterday I had the pleasure of Receiving your letter of the 31st. of last month. My being a little indisposed I shall only say at present that on Sunday Next I propose setting  out for Madrid where I will wait untill I hear from you and Mr. Adams. Mr. Franks will Immediately proceed with some letters which I wrote to you from Tangiers and Ceuta, and with several other Papers which will Close all the Matters that were put under my Care. In the mean time I am very much Dear Sir Your very obedt.

Thos. Barclay

